DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s amendment filed 10/26/2021 has been entered.  Claims 1-9 and 11-21 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-9 and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2011/0216064 to Dahl in view of U.S. Publication 2011/0312349 to Forutanpour and U.S. Publication 2010/0088532 to Pollock and U.S. Publication 2011/0260997 to Ozaki and U.S. Publication 2009/0058821 to Chaudhri.

Regarding claims 1, 11, and 16, Dahl teaches a method/device/CRM (claim 11 explicitly pointed to), comprising: 
a first display area of a touch-sensitive display, wherein the device is in a first orientation (see Fig. 9 and paragraphs 99, and 109 showing the first touchscreen; and see Figs. 1, 3, 4, 5, 6 showing  “displaying a first window” as required in claim 1; see paragraph 103 regarding inputting gestures like double taps); 
a second display area of a touch-sensitive display, wherein the second display area faces an opposite direction from the first display area when the device is closed (see Fig. 9 and paragraphs 81-84, 99, 103, 109,110, 111 and 119 showing the second touch display), and 
wherein an image capture lens is associated with the second screen (see Fig. 31 and paragraphs 149 and 247); 
a memory (see Fig. 8 and paragraph 99); 
a processor in communication with the memory and the touch sensitive display (see Fig. 8 and processor 810).
Dahl does not explicitly teach the processor operable to: 
enter into a stand-by mode; 
receive an input to wake the device from the stand-by mode, the input comprising a touch gesture on one of the plurality of areas of the configurable areas; and 

in response to the determining of the second orientation of the device, provide, on at least one of the first or second display area, a second display based on the second orientation;
wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to an input option for a specific control feature for the device, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured.
However, Forutanpour teaches the processor operable to: 
enter into a stand-by mode (see Fig. 10 sleep mode and paragraph 43); 
receive an input to wake the device from the stand-by mode (see Fig. 9 waking up and paragraph 42), the input comprising a touch gesture on a pre-defined one of the plurality of areas of the configurable areas (see Fig. 3a-D and paragraph 42 regarding touch gestures on the areas by the capacitive sensors 120 which correlate to the configurable area); and 
determine a second orientation of the device, the second orientation being different from the first orientation (see Fig. 12 and paragraphs 34 and 45 regarding in the wake mode, first analyzing sensors including orientation sensors, before running applications),
in response to the determining of the second orientation of the device, provide, on at least one of the first or second screens, a second display based on the second orientation (see paragraph 45 regarding running an application and launching applications). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the standby-mode and consequent orientation checking/resetting of the displays post from the pre standby-mode display and orientation as taught by Forutanpour with the multiple 
Dahl in view of Forutanpour does not explicitly teach on waking but before providing any display on the first or second screen, [determine a second orientation of the device, the second orientation being different from the first orientation];
wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to an input option for a specific control feature for the device, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured.
However, Pollock teaches on waking but before providing any display on the first or second screen, [determine a second orientation of the device, the second orientation being different from the first orientation] (see Fig. 11 and paragraph 125, also see paragraphs 127-129 where the orientation sensors never enter low power mode).
It would have been obvious to a person having ordinary skill in the art to combine the determination of the orientation before providing a display upon waking as taught by Pollock with the dual display device of Dahl in view of Forutanpour for the purpose of providing a flowing user experience by opening the waked device in the correct new orientation (rather than opening in the former orientation just to quickly change the orientation) to similar device for predictable results.
Dahl in view of Forutanpour and Pollock do not teach wherein the first and second display portions each comprise a configurable area, each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to an input option for a specific control feature for the device, display an item related to the input option for which the fixed 
However, Ozaki teaches wherein the first and second display portions each comprise a configurable area (see Figs. 2 and 3 and paragraphs 3, 35, 85, 86, 87 and 88).
It would have been obvious to a person having ordinary skill in the art to combine the configurable areas as taught by Ozaki with the dual display device of Dahl in view of Forutanpour and Pollock for the purpose of simply replacing a non-configurable area to a configurable area for predictable results.
Dahl in view of Forutanpour and Pollock and Ozaki does not teach each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to an input option, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured.
Chaudhri teaches each configurable area comprising a plurality of fixed areas of the touch screen, each of the plurality of fixed areas configured to correspond to an input option for a specific control feature for the device, display an item related to the input option for which the fixed area is configured, and receive a specific input corresponding to the input option for which the fixed area is configured (see paragraph 25).
	It would have been obvious to a person having ordinary skill in the art to combine the user configurable fixed areas as taught by Chaudhri with the mobile dual display of Dahl in view of Forutanpour and Pollock and Ozaki for the purpose of improving a similar mobile display with icons and touch display by allowing the user to configure icons in a tray for most common use, for predictable results.



Regarding claims 3, Dahl in view of Forutanpour and Pollock and Ozaki and Chaudhri teaches the method of claim 2.  Foruntanpour teaches a first display has a first configuration associated with the first orientation (see paragraph 45). 

Regarding claim 4, Dahl in view of Forutanpour and Pollock and Ozaki and Chaudhri teaches the method of claim 3.  Forutanpour teaches wherein a second display has a second configuration associated with the second orientation (see paragraph 45). 

Regarding claims 5 and 17, Dahl in view of Forutanpour and Pollock and Ozaki and Chaudhri teaches the method/device of claims 4 and 16.  Forutanpour teaches wherein the first and second displays are different (see paragraph 45). 

Regarding claims 6, 13, and 18, Dahl in view of Forutanpour and Pollock and Ozaki and Chaudhri teaches the method/device/CRM of claims 5, 11, and 17.  Dahl teaches wherein the first orientation is a landscape orientation in a closed state (see Figs. 2, 13 and 27 and paragraph 145), further comprising: determining that the second orientation is a landscape orientation in an open state (see Figs. 1, 5, 6, 39 as well as 43 and 48 and paragraphs 110, 122, 165, 179, 182); and providing a dual screen landscape display after waking (see Figs. 1, 5, 6, 39 as well as 43 and 48 and paragraphs 110, 122, 165, 179, 182). 



Regarding claims 8, 14, and 19, Dahl in view of Forutanpour and Pollock and Ozaki and Chaudhri teaches the method/device/CRM of claims 5, 11 and 17.  Dahl teaches wherein the first orientation is a landscape orientation in an open state (see Figs. 2 and 27 and paragraph 145), further comprising: determining that the second orientation is a portrait orientation in an open state (see Figs. 3 and 41 as well as 43 and 48 and paragraphs 110, 122, 166, 179, 182); and providing a dual screen portrait display after waking (see Figs. 3 and 41 as well as 43 and 48 and paragraphs 110, 122, 166, 179, 182). 

Regarding claim 9, Dahl in view of Forutanpour and Pollock and Ozaki and Chaudhri teaches the method of claim 15.  Forutanpour teaches wherein the device enters the stand-by mode after a predetermined time of inactivity (see Fig. 10 and paragraph 43). 

Regarding claims 15, and 20, Dahl in view of Forutanpour and Pollock and Ozaki and Chaudhri teaches the method/device/CRM of claims 11, and 17.  Forutanpour teaches wherein the device enters the stand-by mode after a predermined time of inactivity (see Fig. 9 and paragraph 42). 

Regarding claim 12, Dahl in view of Foruntanpour and Pollock and Ozaki and Chaudhri teaches the device of claim 11.  Foruntanpour teaches wherein the device has a second orientation after waking, 

Regarding claim 21, Dahl in view of Foruntanpour and Pollock and Ozaki and Chaudhri teaches the device of claim 1.  Pollock teaches wherein the plurality of fixed areas of each configurable are configured to correspond to two or more of a back input to view information previously displayed, a menu input to view options from a menu, or a home input to view information associated with a predefined home view (see paragraph 76 and Fig. 3 regarding menu and back).


Response to Arguments

Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Applicant argues that paragraph 25 of Chaudhri teaches the fixed areas correspond to application icons and not “for a specific control function for the device.”  Yet, paragraph 25 also teaches “in some embodiments, the one or more icons may be widgets, which are combinations of states and procedures that constitute on-screen representations of controls that may be manipulated by the user, such as bars, buttons and text boxes.”  It is submitted that this includes icons “for a specific control function for the device.”  For at least these reasons, the rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625